Order entered July 19, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00377-CV

                         MARCO ANTONIO GARDUZA, Appellant

                                               V.

                          MARISOL PEREZ CASTILLO, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-21452-R

                                           ORDER
       The Court has before it appellant’s first amended third motion to extend time to file brief.

The Court GRANTS the motion and ORDERS that the brief tendered by appellant on July 17,

2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE